Exhibit 10.12(g)

EXECUTION COPY

SEVENTH AMENDMENT AND CONSENT TO AMENDED AND RESTATED

REVOLVING LOAN AGREEMENT

This Seventh Amendment and Consent to Amended and Restated Revolving Loan
Agreement (this “Amendment”) is entered into as of January 31, 2008 by and among
Wheeling-Pittsburgh Steel Corporation, a Delaware corporation (“Borrower”),
Wheeling-Pittsburgh Corporation, a Delaware corporation (“Holdings”), General
Electric Capital Corporation, as administrative agent (“Administrative Agent”)
for the Lenders (this and all other capitalized terms not defined herein shall
have the meanings set forth in the “Loan Agreement” as defined below), and the
other Lenders signatory hereto.

RECITALS

WHEREAS, Borrower, Holdings, Administrative Agent, Lenders and certain other
parties thereto have entered into an Amended and Restated Revolving Loan
Agreement dated as of July 8, 2005 (as heretofore or hereafter amended,
modified, supplemented or restated, the “Loan Agreement”);

WHEREAS, Borrower desires, and the Lenders and Administrative Agent are willing,
to amend the Loan Agreement and consent to the Wheeling-Nisshin Sale (as
hereinafter defined), upon and subject to the conditions set forth in this
Amendment; and

WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

1. Amendments to the Loan Agreement.

(a) Section 1.5 of the Loan Agreement is hereby amended by inserting the
following text at the conclusion of clause (a) thereof to read as follows:

“Notwithstanding anything to the contrary in this Section 1.5(a), effective as
of the Seventh Amendment Effective Date, the Applicable Margins shall be as
follows (without adjustment based on any of the foregoing grids):

 

Applicable Index Margin    1.25% Applicable LIBOR Margin    2.50% Applicable L/C
Margin    2.50% Applicable Unused Line Fee Margin    0.50%



--------------------------------------------------------------------------------

(b) Section 1.18 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“1.18 Availability Reserve. The parties hereto agree that in addition to any
other Reserves established pursuant to this Agreement, if, on or prior to
January 31, 2008, the maturity date of the Term Loan Obligations pursuant to the
Term Loan Agreement has not been extended to or beyond June 1, 2008 (the “Term
Loan Extension”), the Inventory and Receivables Security Agent shall establish:
(i) on March 1, 2008, a Reserve on Borrowing Availability equal to fifty percent
(50%) of the Term Loan Obligations outstanding on such date and (ii) beginning
April 1, 2008, a monthly Reserve equal to 1/6 of the Term Loan Obligations
outstanding on such date less the Reserve established in clause (i) hereof, for
the immediately succeeding six (6) month period.”

(c) Annex A to the Loan Agreement is hereby amended by deleting clause (a) of
the definition of “Commitment Termination Date” therein in its entirety and
substituting therefor the following:

“(a) February 29, 2008,”

(d) Annex A to the Loan Agreement is hereby amended by inserting the following
definitions in alphabetical order therein:

“Seventh Amendment” means that certain Seventh Amendment to Amended and Restated
Revolving Loan Agreement dated as of January 31, 2008 by and among Borrower,
Holdings, Administrative Agent and the Lenders.

“Seventh Amendment Effective Date” has the meaning ascribed to it in the Seventh
Amendment.

(e) Annex G to the Loan Agreement is hereby amended by deleting the proviso
located at the conclusion of clause (a)(ii) therein and substituting therefor
the following:

“; provided further, that solely for purposes of the calculation of the
Borrowing Availability in this clause (ii), for the period beginning on
February 1, 2008 and ending on February 29, 2008, the Maximum Amount shall be
decreased from $260,000,000 to $255,000,000.”

2. Cash Management. Notwithstanding anything to the contrary in Annex C to the
Loan Agreement or in any other Loan Document, the parties hereto agree that
Administrative Agent shall deliver on or prior to February 1, 2008 an Activation
Notice to any or all of the banks party to a tri-party blocked account control
agreement (collectively, the “Control Agreements”) with Administrative Agent and
the applicable Credit Party party thereto, as

 

2



--------------------------------------------------------------------------------

Administrative Agent may elect in its sole discretion, instructing each such
bank to (i) begin forwarding through daily sweeps all amounts received in the
deposit accounts governed by each such Control Agreement into a deposit account
held by Administrative Agent and (ii) comply only with instructions delivered by
Administrative Agent and not the Credit Party party thereto.

3. Consent. Notwithstanding anything to the contrary in Section 6.5 of the Loan
Agreement, Administrative Agent and Lenders hereby consent to the sale by
Borrower of its equity interest in Wheeling-Nisshin, Inc., a Delaware
corporation (“Wheeling-Nisshin”) to an unaffiliated third-party buyer for total
cash consideration of not less than the amount separately disclosed by the
Borrower to Administrative Agent and the Lenders on the date hereof as the
anticipated amount of such consideration (or such lesser amount of such
consideration which, together with the proposed financing described in the
commitment letters referred to in Section 6(b)(ii) below, Administrative Agent
reasonably determines is sufficient to consummate the refinancing and
restructuring transactions described in Sections 6(b)(ii) and (iii) below), and
otherwise on terms and conditions reasonably satisfactory to Administrative
Agent (the “Wheeling-Nisshin Sale”).

4. Representations and Warranties of Borrower.

(a) The Recitals in this Amendment are true and correct in all respects.

(b) All representations and warranties of the Credit Parties in the Loan
Agreement and in the other Loan Documents to which it is a party are
incorporated herein in full by this reference and are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty expressly relates to an earlier date.

(c) After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.

(d) Borrower has the power, and has been duly authorized by all requisite
action, to execute and deliver this Amendment and the other documents and
agreements executed and delivered in connection herewith to which it is a party.
This Amendment has been duly executed by Borrower and the other documents and
agreements executed and delivered in connection herewith to which Borrower is a
party have been duly executed and delivered by it.

(e) This Amendment is the legal, valid and binding obligation of Borrower and
the other documents and agreements executed or delivered in connection herewith
to which any of the other Credit Parties is a party are the legal, valid and
binding obligations of the other Credit Parties, in each case enforceable
against each of the other Credit Parties in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors’ rights generally.

 

3



--------------------------------------------------------------------------------

(f) The execution, delivery and performance of this Amendment and the other
documents and agreements executed and delivered in connection herewith do not
and will not (i) violate any law, rule, regulation or court order to which any
of the Credit Parties is subject; (ii) conflict with or result in a breach of
the certificate of formation or incorporation, bylaws, limited liability company
agreement or other organizational documents of any of the Credit Parties or any
other agreement or instrument to which it is party or by which the properties of
any of the Credit Parties is bound; or (iii) result in the creation or
imposition of any Lien on any property of any of the Credit Parties, whether now
owned or hereafter acquired, other than Liens in favor of Administrative Agent.

(g) No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority or any other Person is required in connection with
the execution, delivery or performance by each of the Credit Parties, or the
validity or enforceability, of this Amendment or the other documents or
agreements executed or delivered in connection herewith to which any of the
Credit Parties is a party, or the consummation of the transactions contemplated
hereby or thereby, or the continuing operations of any of the Credit Parties
following the consummation of such transactions, except as otherwise expressly
contemplated by this Amendment.

5. Conditions Precedent to Effectiveness. This Amendment shall be effective on
the date (the “Seventh Amendment Effective Date”) when each of the following
conditions shall have been satisfied in the sole discretion of Administrative
Agent:

(i) Each of the Credit Parties and the Lenders shall have delivered to
Administrative Agent executed counterparts of this Amendment;

(ii) Delivery to Administrative Agent, for the benefit of each Lender, a fee in
an amount equal to 0.10% multiplied by each such Lender’s Revolving Loan
Commitment;

(iii) Delivery to Administrative Agent and each Lender of a financial plan
calculating the Borrowing Availability projections weekly for February 2008, in
form and substance satisfactory to Administrative Agent; and

(iv) Delivery to Administrative Agent of such additional agreements, documents
or instruments, if any, as Administrative Agent may reasonably request.

 

4



--------------------------------------------------------------------------------

6. Additional Conditions. Each of the parties hereto agrees that either:

(a) On or prior to January 31, 2008, Administrative Agent and the Lenders shall
have received from Borrower a fully executed amendment to the Term Loan
Agreement pursuant to which the current maturity date of April 1, 2008
thereunder shall have been extended by at least 60 days;

or

(b) On or prior to February 15, 2008,

(i) Borrower, at Borrower’s sole expense, shall hire an independent,
non-affiliated financial advisor acceptable to Administrative Agent. Borrower
shall cooperate fully with such advisor and shall authorize such advisor to
provide such information and reports from time to time with respect to Borrower
and the Guarantors and their financial conditions, assets, liabilities and
prospects, as Administrative Agent and the Lenders shall from time to time
reasonably request;

(ii) Borrower shall deliver to Administrative Agent and the Lenders fully
executed and binding commitment letters addressed to Borrower (or an Affiliate
thereof) from financial institutions or other lenders reasonably acceptable to
Administrative Agent, for the financing of a term loan facility and a revolving
loan facility to Borrower (or such Affiliate), on terms and conditions
reasonably satisfactory to Administrative Agent (such terms to include, without
limitation, the payment in full of the Obligations and the obligations under the
Term Loan Agreement);

(iii) Borrower shall deliver to Administrative Agent and the Lenders documents
evidencing the consent of (A) an amount of holders of the outstanding principal
amount of the Series A Notes required to effect the financial restructuring of
the Series A Notes and Series A Indenture and (B) an amount of holders of the
outstanding principal amount of the Series B Notes required to effect the
financial restructuring of the Series B Notes and Series B Indenture, in each
case on terms and conditions satisfactory to Administrative Agent; and

(iv) Borrower shall deliver to Administrative Agent and the Lenders a fully
executed definitive purchase agreement governing the Wheeling-Nisshin Sale, on
terms and conditions reasonably satisfactory to Administrative Agent. The
Borrower hereby agrees that if the closing of the Wheeling-Nisshin Sale pursuant
to such purchase agreement occurs prior to the refinancing of the Term Loans
pursuant to the refinancing commitments referred to in clause (ii) above, the
Net Cash Proceeds (as defined in the Term Loan Agreement) from such sale shall
be applied to prepay the Term Loans as provided in Section 2.06(b) of the Term
Loan Agreement.

 

5



--------------------------------------------------------------------------------

The failure of Borrower to comply with either clause (a) or clause (b) of this
Section 6, within the time frames set forth above, shall result in an immediate
Event of Default.

7. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Lenders and
Administrative Agent and shall be binding upon the successors and assigns of
Borrower.

8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.

9. Headings. The paragraph headings used in this Amendment are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

10. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS SET FORTH IN THE LOAN AGREEMENT, OR, IF NO
JURISDICTION IS SET FORTH THEREIN, BY THE INTERNAL LAWS (AS OPPOSED TO CONFLICT
OF LAWS PROVISIONS) OF THE STATE OF NEW YORK.

11. Release of Claims. Each of Borrower and the other Credit Parties hereby
releases, remises, acquits and forever discharges each Lender, each Agent and
the Issuing Bank (including any Person which is resigning or assuming such
respective capacity) and each of their respective employees, agents,
representatives, consultants, attorneys, officers, directors, partners,
fiduciaries, predecessors, successors and assigns, subsidiary corporations,
parent corporations and related corporate divisions (collectively, the “Released
Parties”), from any and all actions, causes of action, judgments, executions,
suits, debts, claims, demands, liabilities, obligations, damages and expenses of
any and every character, known or unknown, direct or indirect, at law or in
equity, of whatever nature or kind, whether heretofore or hereafter arising, for
or because of any manner of things done, omitted or suffered to be done by any
of the Released Parties prior to and including the date of execution hereof, and
in any way directly or indirectly arising out of any or in any way connected to
this Amendment or the other Loan Documents (collectively, the “Released
Matters”). Borrower and each other Credit Party each hereby acknowledges that
the agreements in this Section 11 are intended to be in full satisfaction of all
or any alleged injuries or damages arising in connection with the Released
Matters. Borrower and each other Credit Party each hereby represents and
warrants to each Lender, each Agent and the L/C Issuer (including any Person
which is resigning or assuming such respective capacity) that it has not
purported to transfer, assign or otherwise convey any right, title or interest
of such Borrower or any other Credit Party in any Released Matter to any other
Person and that the foregoing constitutes a full and complete release of all
Released Matters.

EACH OF BORROWER AND EACH OTHER CREDIT PARTY AGREES TO ASSUME THE RISK OF ANY
AND ALL UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES, CLAIMS, CONTRACTS,
LIABILITIES, INDEBTEDNESS AND OBLIGATIONS WHICH ARE RELEASED, WAIVED AND
DISCHARGED BY THIS

 

6



--------------------------------------------------------------------------------

AMENDMENT. EACH OF BORROWER AND EACH OTHER CREDIT PARTY HEREBY WAIVES AND
RELINQUISHES ALL RIGHTS AND BENEFITS WHICH IT MIGHT OTHERWISE HAVE UNDER ANY
CIVIL CODE OR ANY SIMILAR LAW, TO THE EXTENT SUCH LAW MAY BE APPLICABLE, WITH
REGARD TO THE RELEASE OF SUCH UNKNOWN, UNANTICIPATED OR MISUNDERSTOOD DEFENSES,
CLAIMS, CONTRACTS, LIABILITIES, INDEBTEDNESS AND OBLIGATIONS. TO THE EXTENT THAT
SUCH LAWS MAY BE APPLICABLE, EACH OF BORROWER AND EACH OTHER CREDIT PARTY WAIVES
AND RELEASES ANY RIGHT OR DEFENSE WHICH IT MIGHT OTHERWISE HAVE UNDER ANY OTHER
LAW OR ANY APPLICABLE JURISDICTION WHICH MIGHT LIMIT OR RESTRICT THE
EFFECTIVENESS OR SCOPE OF ANY OF THEIR WAIVERS OR RELEASES HEREUNDER.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

GENERAL ELECTRIC CAPITAL CORPORATION, individually and as Administrative Agent
By:  

/s/ Matthew N. McAlpine

Name:   Matthew N. McAlpine Title:   Duly Authorized Signatory

 

Signature Page to Seventh Amendment



--------------------------------------------------------------------------------

WHEELING-PITTSBURGH CORPORATION By:  

/s/ Paul J. Mooney

Name:   Paul J. Mooney Title:   EVP and CFO

 

WHEELING-PITTSBURGH STEEL CORPORATION, as Borrower By:  

/s/ Paul J. Mooney

Name:   Paul J. Mooney Title:   EVP and CFO

 

Signature Page to Seventh Amendment



--------------------------------------------------------------------------------

THE CIT GROUP/BUSINESS CREDIT, INC., as a Lender By:  

/s/ Eustachio Bruno

Name:   Eustachio Bruno Title:   Vice President

 

Signature Page to Seventh Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Edmundo Kahn

Name:   Edmundo Kahn Title:   Vice President

 

Signature Page to Seventh Amendment



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Marc J. Breier

Name:   Marc J. Breier Title:   Director

 

Signature Page to Seventh Amendment



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NA, as a Lender By:  

/s/ David A. Lehner

Name:   David A. Lehner Title:   Vice President

 

Signature Page to Seventh Amendment



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director

 

Signature Page to Seventh Amendment



--------------------------------------------------------------------------------

Acknowledgement of Seventh Amendment

Each of the undersigned (i) acknowledges receipt of a copy of the Seventh
Amendment and Consent to Amended and Restated Revolving Loan Agreement dated as
of January 31, 2008 (the “Amendment”; capitalized terms used herein shall,
unless otherwise defined herein, have the meanings provided in the Amendment),
by and among Borrower, the Lenders party thereto and Administrative Agent,
(ii) consents to such Amendment and each of the transactions referenced in the
Amendment and (iii) hereby acknowledges and agrees, in its respective capacities
as debtor, obligor, grantor, mortgagor, pledgor, guarantor, surety, indemnitor,
assignor and each other similar capacity, if any, in which any such entity or
person has previously granted Liens on all or any part of its real, personal or
intellectual property pursuant to the Loan Agreement or any other Loan Document
or has guaranteed the repayment of the liabilities pursuant to any of the
foregoing agreements, that all of such Liens and repayment obligations remain
and shall continue in full force and effect and each of which is hereby
ratified, confirmed and reaffirmed in all respects.



--------------------------------------------------------------------------------

WHEELING-PITTSBURGH CORPORATION By:  

/s/ Paul J. Mooney

Name:   Paul J. Mooney Title:   EVP and CFO

 

WP STEEL VENTURE CORPORATION By:  

/s/ Paul J. Mooney

Name:   Paul J. Mooney Title:   Vice President and Treasurer

 

ESMARK INCORPORATED By:  

/s/ Paul J. Mooney

Name:   Paul J. Mooney Title:   EVP and CFO